                 Case 3:16-cv-01570-HZ                   Document 217              Filed 02/11/20            Page 1 of 4



                                 IN THE UNITED STATES DISTRICT COURT

                                         FOR THE DISTRICT OF OREGON


LEUPOLD & STEVENS, INC.,
                                                                              Case No.3:16-cv-01570-HZ
                                               Pilaf,
                             Plaintiff,

          v.                                                                    JURY TRIAL MANAGEMENT ORDER

LIGHTFORCE USA, INC.,

                           Defendant.

1) The Pretrial Conference is set on 5/11/2020 at 11:00 a.m. in Portland Courtroom 15A.

2) The 10-day Jury Trial is set to begin on 5/19/2020 at 9:00 a.m. in Portland Courtroom 15A.

FIRST WAVE OF DOCUMENTS DUE 3/16/2020:

Item                     Description                                                                  Filed?             Copy?1
Exhibits and             Copy of each exhibit with exhibit list.                                      DO NOT             Yes – to
Exhibit Lists                                                                                         FILE               judge and to
                         Plaintiff's exhibits shall be numbered on yellow exhibit                     EXHIBITS           opposing
                         stickers starting with "1".                                                                     counsel
                                                                                                      Only file          (except
                         Defendant's exhibits shall be numbered on blue exhibit                       Exhibit Lists      impeachment
                         stickers starting with "501".                                                                   exhibits
                                                                                                                         which are not
                         The case number shall be printed on each exhibit sticker.                                       provided to
                         Each exhibit shall be paginated.                                                                opposing
                                                                                                                         counsel; only
                         The original and judge's copy of all exhibits shall be                                          to the court in
                         placed into separate, three-hole binders with clearly                                           second wave)
                         marked index tabs, numbered for each exhibit.

                         Exhibit lists shall contain three columns to the right of the
                         exhibit description labeled: "Marked," "Offered," and
                         "Received," in that order. Exhibit lists containing proposed
                         supplemental exhibits must be captioned as "First
                         (Second...) Amended Exhibit List" and must list the
                         proposed exhibits as well as all previous exhibits.
                         Impeachment exhibits shall be identified on the exhibit list
                         simply as "Impeachment Exhibit" (no further description).

                         Original exhibits themselves (including original
                                               2
                         impeachment exhibits ) are not filed but must be brought to



1
    All judge’s copies of trial documents shall be 3-hole punched on the left side before submission. Judge’s copies of documents to be
    submitted the same day as the original document is filed.
2
    See Second Wave #6 for submission of judge’s copy of impeachment exhibits
                 Case 3:16-cv-01570-HZ                       Document 217            Filed 02/11/20            Page 2 of 4



                                                         3
                          the pretrial conference. )
Lay Witness               List all lay witnesses to be called. Include the name and                     Yes                 Yes
Statements and            occupation, the estimated length of direct examination, and
Expert                    the complete substance of the testimony. Do not say,
Narratives                "The witness will testify about the accident." Say, "The
                          witness will testify that the defendant ran the red light and
                          was going an estimated 30 miles per hour."

                          Submit a written narrative/report for each expert setting
                          forth their qualifications, the substance of opinions to be
                          expressed in detail, and the facts and data upon which the
                          opinions are based.
Itemized List of          Specify damages sought and how such damages will be                           Yes                 Yes
Economic                  proven -- i.e., through which exhibits and/or witness
Damages                   testimony.
Deposition                Depositions offered in lieu of live testimony must be                         NO --               Yes
Designations              submitted to the court with the portions sought to be                         DO NOT
                          admitted highlighted on both the original and judge's                         FILE
                          copies.

                          If more than one party wishes to use the same deposition in
                          lieu of live testimony, a single deposition shall be submitted
                          jointly with each party designating on the single copy, using
                          different colored highlighting, those portions of the
                          depositions it intends to use.
Trial Memoranda           Provide a brief summary of all material, factual and legal                    Yes                 Yes
                          contentions along with the elements of each claim and/or
                          defense. Trial memoranda are limited to 15 pages without
                          leave of court.

SECOND WAVE OF DOCUMENTS DUE 3/23/2020:

Item                      Description                                                                   Filed?              Copy?
Motions in                All motions in limine shall be filed as sub-parts within a                    Yes                 Yes
Limine                    single document not to exceed 10 pages without leave of
                          court. Responses to motions in limine (see third wave)
                          shall not exceed 10 pages without leave of court.
                          Conferral required – see LR 7-1.
Proposed Voir             The court will consider granting each party a brief                           Yes                 Yes
Dire Questions            opportunity to follow-up on the court's questioning during
                          voir dire. If any questioning is undertaken by counsel, it
                          shall be restricted to areas approved by the court.

                          Proposed voir dire questions shall be submitted on
                          CD-rom, or emailed to the courtroom deputy, in Word or
                          WordPerfect format, and shall be grouped by subject
                          matter, in the order to be asked.
Proposed Joint            The parties shall submit a single set of jury instructions on                 Yes                 Yes
Jury Instructions         CD-rom, or by email to the courtroom deputy, in Word or
                          WordPerfect format, in the order that the parties wish them
                          to be given.

                          The parties shall identify all agreed upon instructions as
                          “joint” instructions. If the parties disagree as to the form or
                          content of any instruction, two alternative proposed


3
    Exhibits are also to be submitted in electronic format on DVD or thumb drive. Separate order to follow with instructions.

                                                                        2
                  Case 3:16-cv-01570-HZ                 Document 217             Filed 02/11/20            Page 3 of 4



                          instructions may be submitted along with a brief analysis
                          (which shall include any relevant legal authority) as to why
                          one instruction should be given over the other. These
                          disputed instructions should be identified as to the
                                                                           4
                          party submitting (see example #1 for format).

                          If there are more than 20 instructions, include an index.
                          Where topics are covered by 9th Circuit Model Jury
                          Instructions or by Oregon State Bar UCJI, simply indicate
                          which number should be used. Each instruction, outside
                          of the model, shall be on a separate sheet of paper citing
                          authority in support of each principle.
Proposed                  Each party shall submit a proposed verdict form on a                       Yes           Yes
Verdict Form              CD-rom, or by email to the courtroom deputy, in Word or
                          WordPerfect format.
Objections to             Objections to witnesses and/or exhibits, and the responses                 Yes           Yes
Witnesses (to be          thereto (see third wave), shall specify the witnesses or
presented live of         exhibits at issue and be grouped by type of legal or factual
via deposition            objection. Please explain the basis of each objection (see
designation) or           example #2 for format.)
Exhibits
Impeachment               Names and statements of impeachment witnesses, and/or                      NO –          Yes - to court
Witnesses or              copies of impeachment exhibits shall be sealed and                         DO NOT        only
Exhibits                  delivered to the court.                                                    FILE

THIRD WAVE OF DOCUMENTS DUE 3/30/2020:

Item                                                                                                 Filed?        Copy?
All rebuttal witness statements and exhibits.                                                        Yes           Yes
Responses to (a) motions in limine, (b) objections to exhibits, and (c) objections                   Yes           Yes
to witnesses.
Plaintiff and defendant shall separately submit a one-page listing of all potential                  Yes           Yes
witnesses.

FINAL SUBMISSION DUE 4/1/2020:

Item                      Description                                                                Filed?        Copy?
Joint Ruling              Attorneys to prepare and submit to the court an agreed                     NO –
                                                                                                     Yes - and
Chart – Motions           upon chart of all motions in limine which the court is to                  DO NOT
                                                                                                     email to the
in Limine                 consider (see example #3 for format).                                      FILE
                                                                                                     courtroom
                                                                                                     deputy, in
                                                                                                     Word or
                                                                                                     WordPerfect
                                                                                                     format
Joint Ruling        Attorneys to prepare and submit to the court an                  NO –            Yes – and
Chart –             agreed-upon chart of all witness and exhibit objections          DO NOT          email to the
Witnesses and       which the court is to consider (see example #4 for format).      FILE            courtroom
Exhibits                                                                                             deputy, in
                                                                                                     Word or
                                                                                                     WordPerfect
                                                                                                     format
NOTE: If rulings on motions in limine relate to objections to witnesses and /or exhibits, please cross-reference.




4
    All examples may be found at: www.ord.uscourts.gov/index.php/court-info/judges/judge-hernandez

                                                                     3
             Case 3:16-cv-01570-HZ      Document 217         Filed 02/11/20   Page 4 of 4



PRETRIAL CONFERENCE: During the pretrial conference, be prepared to discuss the

following:

       a)      Exhibit and witness objections;
       b)      What, if any, technological aids will be used to display exhibits to the jury;
       c)      Deposition testimony objections;
       d)      Motions in limine;
       e)      Voir dire matters;
       f)      Jury instructions;
       g)      Verdict form; and,
       h)      Settlement and/or mediation efforts.

       No exhibits or testimony will be received into evidence at trial, nor will any

amended pleadings or supplemental jury instructions be accepted unless presented in

accordance with this order. Late submissions will not be accepted absent a strong

showing of good cause balanced against any prejudice to the opposing party.

       For further information on trial procedures, please refer to the Trial Court Guidelines for

the District of Oregon at: www.ord.uscourts.gov/index.php/attorneys/trial-court-guidelines

       IT IS SO ORDERED.

       Dated this 12th day of February 2020.


                                                      /s/ Marco A. Hernandez
                                                      MARCO A. HERNANDEZ
                                                      United States District Court Judge




                                                  4
